Title: To James Madison from the Republican Society of South Carolina, 12 March 1794
From: Republican Society of South Carolina
To: Madison, James



To Citizen James Madison, Representative from the Commonwealth of Virginia, in Congress.
Citizen Representative,
Charleston 12th March 1794.
The patriotic principles which have distinguished your conduct in the House of Representatives of the United States in the present Session, have attracted the particular attention of your fellow Citizens: and while they with indignation reprobate the contrary conduct of some other characters, who have imposed on their Constituents by holding forth doctrines as contrary to the interest of America, as they are disgraceful; they with pleasure behold in you, Citizen, the firm Patriot & true Republican.
The Republican Society established in this City, who have for their basis, a pure love of their Country and a just respect for its Laws and Constitution, cannot withold giving a testimony of their approbation of the part you have acted in support of the Dignity of America by preserving her faith to her Allies and resenting the injuries she has received from an ungenerous and implacable Enemy. They therefore unanimously Resolved that, you should be addressed by letter conveying to you this their opinion of your Conduct; and it is with the highest pleasure and satisfaction, I do now in their name and in compliance with their Resolve, give you, Worthy Citizen, their plaudit: receive then this mark of their esteem, and continue to preserve that general approbation, by exerting your talents to save your Country from dishonour and ignominy which may be brought on her, either by the weakness or by the baseness of others. In the name of the Republican Society established in Charleston—
S. Drayton Citizen President
